VfrS-tS
                                   ELECTRONIC RECORD




COA#       01-11-01114-CR                         OFFENSE: 29.03 (Agg Robbery)

           John James Smith v. The State of
STYLE:     Texas                                  COUNTY:         Harris

COA DISPOSITION:          AFFIRM                  TRIAL COURT:    184th District Court


DATE: 05/30/2013                    Publish: NO   TC CASE #:      1234109




                           IN THE COURT OF CRIMINAL APPEALS



         John James Smith v. The State of
STYLE:   Texas                                         CCA#:
                                                                       HbS-tS
         ?Rn *f.                      Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE:      Qtr/jy/ftP/f-                               SIGNED:                           PC:_

JUDGE:             q£*^                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD